Title: To James Madison from William C. C. Claiborne (Abstract), 16 June 1805
From: Claiborne, William C. C.
To: Madison, James


16 June 1805, New Orleans. “Two Spanish Schooners from Vera Cruz have arrived at this Port, and are consigned to the Marquis of Casa Calvo. They brought with them a large Sum in Silver; report Says one Hundred Thousand Dollars, but it is believed the real amount is much greater. This Money is said to be destined for the payment of the Pensions allowed to persons residing in Louisiana, and to meet the expences which the Marquis has, or may incur as Commissioner of Limits. The religious disputes of which you have been advised, are not yet adjusted; the parties have resorted to a Suit at Law to determine the right of possession to the Church, and it is expected that a great Share of zeal and acrimony will be excited.
“I have organized the several Inferior Courts in the Territory, and Shall next turn my attention to the Militia. Your communication of the 1st, of April is the Last which has been received.”
